Citation Nr: 0948069	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for loss of right ovary, to 
include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1980 to May 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
for May 2006, but the Veteran cancelled the hearing that same 
month and made no attempt to re-schedule it for a later date.  
Thus, the Veteran's request for a video-conference hearing in 
this case is considered to be withdrawn.  38 C.F.R. § 
20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran was treated for a ruptured right ovarian cyst 
and had an appendectomy in service, but any current 
gynecological disability, to include loss of the right ovary, 
is not attributable to any event, injury or disease during 
service.

2.  A gynecological disability, to include loss of the right 
ovary, is not etiologically related to a service-connected 
disability, nor has it been aggravated by a service-connected 
disability.

  
CONCLUSIONS OF LAW

1.  A gynecological disability, to include loss of the right 
ovary, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  


2.  A gynecological disability, to include loss of the right 
ovary, was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that her gynecological 
disability, diagnosed as loss of the right ovary, is related 
to service.  In the alternative, the Veteran also asserts 
that her gynecological disability is secondary to a service-
connected disability.

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a) (2009). According to Allen v. Brown, 7 
Vet. App. 439 (1995), secondary service connection may be 
found where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in January 1980 prior to 
entering service.  The clinical evaluation and physical 
examination was normal.  A notation on a "Report of Medical 
Examination" was noteworthy for "menstrual 
irregularities," but no ovarian or gastrointestinal 
abnormalities were noted at that time.  

The Board observes that the Veteran reported to sick call on 
multiple occasions with gynecological complaints as well as 
complaints of abdominal and lower right quadrant pain.  In 
April 1982, for example, the Veteran was treated at sick call 
for chronic pelvic pain and a ruptured right ovarian cyst.  
She subsequently underwent a diagnostic laparoscopy in June 
1982, and the results of this procedure revealed a normal 
pelvis.  The Veteran's ovaries, uterus, fallopian tubes, and 
appendix were also described as normal.  The impression was 
pelvic pain, etiology unknown.  The Veteran was subsequently 
diagnosed as having an "irritable bowel" in October 1982.  

The Veteran was re-admitted to sick call in December 1982 
after reporting right lower quadrant pain.  An exploratory 
laparotomy conducted at that time showed normal ovaries and 
fallopian tubes, both without evidence of cysts or 
inflammation.  An incidental appendectomy was performed at 
that time and a pathology report later described the 
Veteran's appendix as normal.

The Veteran was also afforded a clinical evaluation and 
physical examination in April 1984 prior to discharge from 
service.  The clinical evaluation and physical examination 
was normal, but it was noted that the Veteran had 
dysmenorrhea.  A notation on the examination report also 
referenced the Veteran's past in-service treatment for a 
right ovarian cyst and an appendectomy, but these conditions 
resolved without complications or sequelae.

The first pertinent post-service evidence of record is dated 
June 1987, approximately three years after discharge from 
service.  The Veteran complained of pelvic pain, and 
subsequently underwent a laparotomy at a private medical 
facility.  The results of this procedure revealed that the 
Veteran's right ovary was slightly larger than the left, and 
that it contained numerous small cysts.  A small fibroid 
tumor was noted on the back wall of an otherwise normal 
uterus, and omental adhesions were found over the surface of 
the appendectomy scar.  These adhesions were "easily lysed 
and resected."  In addition, the Veteran had a wedge 
resection of the right ovary, which revealed serous 
follicular cysts.  An incidental myomectomy was also 
performed.  The impression was benign subserosal myoma of the 
uterus, benign right ovarian cyst, and omental adhesions.

In April 1988, the Veteran again sought care at a private 
medical facility for abdominal and right lower quadrant pain.  
A pelvic ultrasound, barium enema, and intravenous pyelogram 
were normal.  A laparotomy showed that the "right tube" was 
stuck to the cecum, while the right ovary was stuck to the 
uterus as well as part of the descending colon.  The surgeon 
opined that this complication was at least in part due to 
"reaction and scarring" from a "previous surgery in this 
structure."  The surgeon subsequently performed a right 
salpingo-oophorectomy and the pathology report revealed 
evidence of benign dense tubo-ovarian adhesions and multiple 
benign follicular cysts.

The Veteran was diagnosed as having biliary dyskinesia in 
January 1998.  She subsequently underwent a laparoscopic 
cholecystectomy and her gallbladder was removed that same 
month at a private medical facility.  

The Veteran presented to R.S., M.D. in September 2001 with 
multiple gastrointestinal complaints, including bloating, 
left lower quadrant pain, and changes in bowel habits.  Dr. 
R.S. noted that the Veteran's past surgical history was 
significant for an appendectomy, cholecystectomy secondary to 
gallbladder dyskinesia, and total abdominal hysterectomy with 
bilateral salpingo-oophorectomy secondary to an ovarian cyst.  
Dr. R.S. referred the Veteran for an abdominal computed 
tomography (CT) scan.  The results of the CT scan were 
interpreted to show evidence of scant sigmoid diverticula.  
The Veteran was diagnosed as having irritable bowel syndrome 
(IBS) in October 2001.  A January 2003 
esophogastroduodenoscopy (EGD) ordered by Dr. R.S. revealed 
evidence of mild gastritis.  The Veteran's esophagus and 
duodenum, however, were normal.  A colonoscopy performed at 
that time showed mild rectal colitis, likely secondary "to 
prep" and small external hemorrhoids.  

That same month, the Veteran's mother and aunt submitted 
statements in support of the Veteran's claim.  In particular, 
both women recounted the severity of the Veteran's "stomach 
problems" in service and indicated that these symptoms 
persisted following her discharge from service.  In addition, 
they claimed that these symptoms caused changes in the 
Veteran's personality and resulted in lost time from work. 

The Veteran was afforded a VA Compensation and Pension (C&P) 
intestines examination in April 2003.  The Veteran provided a 
medical history significant for numerous in-service 
gastrointestinal and gynecological problems.  The Veteran 
also stated that she underwent an appendectomy and a 
laparotomy in service, but continued to have problems 
following these procedures.  According to the Veteran, the 
laparotomy revealed evidence of an ovarian cyst and 
"scarring" which were thought to be secondary to the 
appendectomy.  The Veteran also stated that she had a 
hysterectomy in 1991 and a cholecystectomy thereafter.  A 
physical examination of the abdomen was normal, but the 
Veteran reported subjective complaints of pain.  The 
impression was IBS.  

That same month, the Veteran was afforded a VA C&P liver, 
gallbladder, and pancreas examination.  A physical 
examination of the abdomen was normal, but the Veteran 
reported subjective complaints of daily, chronic abdominal 
pain.  The impression was status-post cholecystectomy for 
biliary dyskinesia.  The examiner stated "I do not think 
that it is least as likely as not that the gallbladder 
removal is related to the irritable bowel syndrome."  In 
support of this conclusion, the examiner noted that the IBS 
diagnosis is a "vague catchall" and that Veteran's 
gallbladder symptoms began in 1991, while the IBS symptoms 
were present many years before that time.  The examiner also 
stated that in his professional opinion, the symptoms which 
led to the cholecystectomy were not present in service.

In September and October 2003, the Veteran's co-workers 
submitted multiple statements in support of her claim.  
Essentially, these statements indicated that the Veteran 
missed significant time from work due to abdominal pain and 
discomfort as a result of IBS.  In support of these 
contentions, the Veteran also submitted copies of sick leave 
calendars from 2000 to 2003.

The Veteran was afforded another VA C&P liver, gallbladder, 
and pancreas examination in December 2003.  The Veteran 
reported subjective symptoms of episodic abdominal pain, 
vomiting, and mild fatigue.  A physical examination revealed 
bilateral mild lower quadrant tenderness.  The impression was 
IBS and status-post cholecystectomy for pain in the upper 
right quadrant.  The examiner also stated that the removal of 
the Veteran's gallbladder and ovaries were "entirely 
incidental" to the Veteran's in-service appendectomy.  In 
other words, the examiner indicated that there was "no cause 
+ effect from appendectomy to gallbladder + ovaries."

The Veteran was also afforded a VA C&P gynecological 
examination that same month.  The examiner noted that the 
Veteran's past surgical history was significant for normal 
diagnostic laparoscopies in June and December 1982, an 
additional laparoscopy in 1987 as well as a myomectomy and 
wedge resection of the right ovary, and a right salpingo-
oophorectomy and lysis of adhesions in 1987.  A physical 
examination was normal and the impression was normal post-
operative gynecological examination, status-post total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  

The examiner also stated that there was "no reason" to 
believe that the in-service appendectomy caused any of the 
Veteran's subsequent gynecological problems.  In particular, 
the examiner pointed out that there were only minimal 
adhesions found at the time of the original laparotomy and no 
other significant abnormalities.  The examiner also concluded 
that subsequent extensive surgical procedures promoted the 
further development of adhesions and reinforced the Veteran's 
long-standing history of chronic pain.  

The Veteran sought additional private care in March 2004 
after reporting continued chronic abdominal pain.  An 
exploratory laparoscopy with lysis of adhesions was 
performed.  An operative report associated with this 
procedure indicated that the Veteran had multiple dense loops 
of small bowel adhesed to the abdominal wall and pelvis.  
This condition was corrected laparoscopically without injury 
to the bowel.  A follow-up treatment note dated April 2004 
found the Veteran to be recovering without any complications.

Associated with the claims file are private treatment records 
from Southeast Pain Care as well as VA treatment records  
These records documented the Veteran's treatment for chronic 
pelvic pain and IBS, among other conditions.  

L.W., M.D. submitted a statement dated December 2005 in 
support of the Veteran's claim.  Dr. L.W. stated that the 
Veteran underwent an exploratory laparotomy in October 2005 
in an attempt to "find an explanation" for her chronic 
lower abdominal pain.  The results of this procedure were 
unremarkable and no evidence of significant adhesions, 
infection, hernia, or other intrinsic disease of the bowel 
was found.  Dr. L.W. further noted that the Veteran's 
symptoms were supportive of a diagnosis of IBS.     

The Veteran was afforded a VA C&P intestines examination in 
January 2006.  The Veteran reported daily abdominal pain with 
nausea and occasional diarrhea or constipation.  The Veteran 
stated that she had a small bowel x-ray and laparoscopic 
procedure in October 2005, both of which were normal.  The 
examiner noted that the Veteran had "considerable" problems 
at work, missing days or months at a time.  A physical 
examination revealed generalized tenderness on deep palpation 
of the abdominal area.  The impression was IBS with "a lot 
of functional overlay." 

Due to the complexity of the current claim, the Board 
requested a Veterans Health Administration (VHA) medical 
opinion.  In November 2008, an associate professor of 
obstetrics and gynecology, stated:

It is my opinion with greater than 50% 
degree of probability that the removal 
of the patient's right ovary is not 
related to the appendectomy performed 
while the patient was in the service.  
This is based on the fact that the 
patient was found to have minimal 
adhesions and otherwise completely 
normal pelvis in 1987.  The adhesion 
found at that time was filmy and easily 
lysed.  The surgeon at that time made 
the decision to biopsy the right ovary 
as it appeared mildly enlarged with 
multiple cysts as well as perform a 
myomectomy on the posterior uterine 
wall.

It is my opinion with greater than 50% 
probability that all subsequent 
adhesions were the result of the 
decision to biopsy the ovary and perform 
a myomectomy at the time of this 
surgery.  These findings were in no way 
related to the appendectomy.  It is also 
my opinion with greater than 50% 
probability that the diagnosis of 
irritable bowel syndrome is in no way 
related to the removal of the right 
ovary.  There is no medical evidence 
that oophorectomy or ovarian biopsy will 
cause irritable bowel syndrome.  

My opinions are based on the medical 
facts found in the veteran's service 
record as well as all medical records 
subsequent to discharge that were 
provided to me.  They are also based on 
my medical experience and expertise 
developed over 20 years in the practice 
of gynecology.  

The examiner also provided an addendum in May 2009 in which 
he indicated that the Veteran's post-service removal of the 
right ovary was "in no way related to or secondary to" the 
Veteran's IBS.  According to the examiner, this opinion was 
based on a review of the claims file as well as his 
specialized expertise and professional experience.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The Veteran was treated for a 
ruptured right ovarian cyst and had an appendectomy in 
service, but these conditions resolved without complications 
or sequelae prior to discharge from service.  No ovarian 
abnormalities were noted upon separation from service.

The first pertinent post-service evidence of record is dated 
June 1987, approximately three years after discharge from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of 
approximately three years between service and the first 
evidence of the wedge resection of the right ovary is 
evidence against the Veteran's claim.  Furthermore, although 
the Veteran underwent a salpingo-oophorectomy in April 1988, 
there is no competent, probative medical evidence of record 
linking these conditions to the Veteran's period of active 
service on a direct basis.  

On the contrary, VA medical opinions dated December 2003 and 
the VHA opinion dated November 2008 found no relationship 
between the in-service laparotomy or appendectomy and the 
subsequent removal of the Veteran's right ovary.  The 
December 2003 VA gynecological examiner specifically stated 
that there was "no reason" to believe that the in-service 
appendectomy caused any of the Veteran's subsequent 
gynecological problems, while the December 2003 VA examiner 
who conducted the liver, gallbladder, and pancreas 
examination concluded that the removal of the Veteran's 
gallbladder and ovaries were "entirely incidental" to the 
Veteran's in-service appendectomy, and that there was "no 
cause + effect from appendectomy to gallbladder + ovaries."  
Likewise, the November 2008 VHA examiner stated "with 
greater than 50% degree of probability" that the removal of 
the right ovary was not related to the in-service 
appendectomy.   

Based on a thorough review of the claims file, the December 
2003 and November 2008 gynecological examiners pointed out 
that there were only minimal adhesions found at the time of 
the in-service laparotomy and appendectomy, and no other 
significant gynecological abnormalities.  In fact, the 
Veteran's pelvis, ovaries, uterus, fallopian tubes, and 
appendix were described as normal at that time.  In addition, 
both examiners concluded that subsequent extensive surgical 
procedures promoted the further development of adhesions and 
reinforced the Veteran's long-standing history of chronic 
pain.  For instance, the November 2008 examiner concluded 
"with greater than 50% degree of probability" that all 
subsequent adhesions were the result of the June 1987 
decision to biopsy the ovary and perform a myomectomy.  The 
examiner also explicitly stated that "these findings were in 
no way related to the [in-service] appendectomy."     

Thus, the Board finds the December 2003 and November 2008 VA 
gynecological examination reports to be highly probative 
evidence on the issue of direct service connection, 
particularly where, as here, these examiners thoroughly 
reviewed the claims file and provided a complete opinion with 
supporting rationale based on their professional experience 
and specialized expertise in gynecology.

The Board is aware that the Veteran and other individuals 
have submitted lay statements during the pendency of this 
claim expressing the opinion that the Veteran's gynecological 
condition is related to service.  The United States Court of 
Appeals for Veterans Claims (Court) has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition"). 

Here, the Veteran or others are capable of observing symptoms 
related to the gynecological condition, but they are not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition or its relationship 
to service, if any.  Moreover, to the extent that the Veteran 
and other lay persons are competent to relate the Veteran's 
gynecological condition to service, the Board finds that any 
such opinions expressed in this regard are significantly 
outweighed by the medical evidence of record, especially the 
highly probative December 2003 and November 2008 
gynecological examination reports.  The conclusions contained 
in these reports, as noted above, are based on the 
professional experience of the medical examiners and their 
specialized expertise in gynecology.  Therefore, the Board 
finds that the December 2003 and November 2008 gynecological 
examination reports are entitled to greater probative weight 
on the issue of service connection than the lay statements 
submitted by the Veteran or others.   

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran's STRs were 
significant for chronic pelvic pain, a ruptured right ovarian 
cyst, and an appendectomy.  Any residuals from a ruptured 
right ovarian cyst and an appendectomy, however, resolved 
without complications or sequelae prior to discharge from 
service.  Although the Veteran self-reported continuity of 
pelvic pain since discharge from service, there is no 
evidence of continuity of ovarian symptoms after service 
until at least June 1987.  In any event, pain alone is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Furthermore, there is no competent, probative 
evidence linking the Veteran's gynecological condition, to 
include loss of the right ovary, to service.  Consequently, 
the Board finds that the Veteran failed to establish 
continuity of symptomatology in this case.

In view of the absence of chronic right ovary abnormalities 
in service and the first suggestion of pertinent disability 
years after service relating the Veteran's gynecological 
condition, to include loss of the right ovary, to service, 
service connection on a direct basis would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing that the Veteran underwent a right salpingo-
oophorectomy, but there is no competent, probative medical 
evidence to link this condition, which occurred years after 
discharge from service, to the Veteran's period of active 
service on a direct basis.  Thus, the Veteran is not entitled 
to service connection for a gynecological condition, to 
include loss of the right ovary, and the claim must be denied 
on a direct basis.

Since the Veteran is not entitled to service connection for 
a gynecological condition, to include loss of the right 
ovary, on a direct basis, the Board will next examine the 
Veteran's claim of service connection on a secondary basis.  
To this end, the Board notes that the bulk of the Veteran's 
argument with respect to this claim is based on her belief 
that her gynecological condition, to include loss of the 
right ovary, is secondary to her service-connected IBS.

As noted above, the Veteran is not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu and Jandreau, supra.  The 
Veteran is capable of observing symptoms related to her 
gynecological condition or IBS, but she is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of this condition or its relationship to service or 
a service-connected disability, if any.  On the other hand, 
to the extent that the Veteran and other lay persons are 
competent to relate the Veteran's gynecological condition to 
service or a service-connected disability, the Board finds 
that any such opinions expressed in this regard are 
significantly outweighed by the medical evidence of record, 
especially the highly probative November 2008 VHA opinion and 
the May 2009 addendum.  See Davidson, supra.  The conclusions 
contained in these reports, as noted above, are based on the 
professional experience of the medical examiners and their 
specialized expertise in gynecology.  Therefore, the Board 
finds that the November 2008 and May 2009 gynecological 
examination reports are entitled to greater probative weight 
on the issue of secondary service connection than the lay 
statements submitted by the Veteran or others.   
 
Specifically, the Board finds the November 2008 VHA opinion 
and the subsequent May 2009 addendum to be highly competent, 
probative evidence concerning the issue of secondary service 
connection.  Notably, the examiner stated "with greater than 
50% probability" that the diagnosis of IBS "is in no way 
related to the removal of the right ovary."  The examiner 
further indicated that there was no medical evidence that an 
oophorectomy or ovarian biopsy would cause IBS.  In the May 
2009 addendum, the examiner concluded that the post-service 
removal of the right ovary was "in no way related to or 
secondary to the [V]eteran's diagnosis of irritable bowel 
syndrome."  In reaching these conclusions, the examiner 
thoroughly reviewed the Veteran's claims file as well as 
other pertinent medical evidence, and provided a complete 
opinion with supporting rationale based on his professional 
experience and specialized expertise in gynecology.  The 
Board is aware that the November 2008 VHA opinion and 
subsequent addendum did not explicitly address the issue of 
aggravation.  However, a careful reading of these opinions 
unequivocally denied any link between the removal of the 
right ovary and the service-connected IBS.  Accordingly, the 
preponderance of the evidence is against finding that the 
Veteran's gynecological condition, to include loss of the 
right ovary, is proximately due to, the result of, or 
aggravated by her service-connected IBS.  Accordingly, the 
Veteran's secondary service connection claim is denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's service connection claim for a gynecological 
condition, to include loss of the right ovary, did not affect 
the essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In September 2003, prior to the initial unfavorable decision 
on the claim by the AOJ, the Veteran was advised to submit 
medical evidence showing a current disability as well as 
evidence showing a link between the removal of her ovaries 
and her service-connected IBS.  The Veteran was also informed 
that service connection for aggravation of this disability 
would be considered, but that temporary or intermittent 
flare-ups did not constitute aggravation unless the 
underlying condition had worsened.  

In January 2005, after the initial unfavorable decision on 
the claim by the AOJ, the RO issued a statement of the case 
(SOC).  The SOC advised the Veteran of VA's duty to provide 
assistance in obtaining information and evidence necessary to 
substantiate the Veteran's claim.  The SOC also provided the 
Veteran general information about principles related to 
establishing service connection on direct, presumptive, and 
secondary bases, as well as information about continuity and 
chronicity of symptomatology.  Thereafter, the Veteran 
received specific notice in March and June 2005 about the 
information and evidence needed to substantiate service 
connection for loss of ovaries on a direct basis, as well as 
secondary to a service-connected disability.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of an August 2005 supplemental statement of the case 
(SSOC).   
 
The Veteran was provided additional notice in March 2006 
pursuant to the Court's decision in Dingess of the 
information needed to establish a disability rating and 
effective date for the disability on appeal.  While the 
Veteran's claim was not readjudicated following this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision, particularly where, as 
here, any questions as to the disability rating and effective 
date to be assigned are rendered moot because the 
preponderance of the evidence is against the Veteran's 
service connection claim on both direct and secondary bases. 
 
Based on the notices provided to the Veteran, including the 
September 2003 and March and June 2005 notice letters, the 
VARO decisions, the January 2005 statement of the case, and 
August 2005 supplemental statement of the case, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the service connection claim for a gynecological 
condition, to include as loss of the right ovary, to include 
as secondary to a service-connected disability.  These 
documents, in conjunction with the VCAA letters, explained 
what information and evidence was needed to substantiate the 
claim, and a reasonable person would be expected to 
understand the information contained therein.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that 
the loss of her right ovary was related to service (i.e., the 
ruptured right ovarian cyst and/or appendectomy) or to a 
service-connected disability. See October 2004 notice of 
disagreement; February 2005 substantive appeal.  Moreover, 
the Board notes the Veteran had representation throughout the 
duration of the appeal.  See Overton, 20 Vet. App. at 438 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  In sum, the Board 
finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained. The Veteran was also afforded multiple 
VA examinations in connection with the current claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for loss of right ovary, to include as 
secondary to a service-connected disability, is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


